SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff-appellant Nathaniel Sims appeals a June 9, 2000 district court judgment following a jury verdict in favor of defendant-appellee Timothy Jeziorski. In his complaint, which was brought pursuant to 42 U.S.C. § 1983, Sims alleged that Jeziorski, a correctional officer at Wende Correctional Facility where Sims was incarcerated, violated his constitutional rights when Jeziorski and three other correctional officers entered Sims’s cell during an emergency lock-down to confiscate a cigarette fighter and, in the process of doing so, purportedly assaulted Sims.
Sims’s principal argument on appeal is that the district court abused its discretion in permitting the defendant to introduce, pursuant to Rule 404(b) of the Federal Rules of Evidence, evidence concerning a fire Sims admits having set the week prior to the incident in question. Rule 404(b) permits the introduction of evidence of other acts to prove “motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident,” Fed.R.Evid. 404(b), “or any purpose other than to show a defendant’s criminal propensity.” United States v. Pitre, 960 F.2d 1112, 1118 (2d Cir.1992).
We find that the district court did not abuse its discretion in admitting the evidence of the earlier fire. The evidence was properly admitted for the limited purpose of establishing Jeziorski’s basis — i.e., state of mind — in seeking to retrieve the fighter from Sims during the emergency lock-down: to ensure that Sims did not set a fire to add to the confusion of the lock-down.
We have carefully considered the remaining contentions Sims raised on appeal and find them to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.